Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the Applicant’s amendments filed on October 4, 2021.  Claims 1-5, 7-12, and 14-19 are pending and will be considered for examination.  

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection.










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0139053 A1 (“Haunschild”) in view of US 2020/0372557 A1 (“Peters”) and further in view of Prateek Joshi “Text Mining 101: A Stepwise Introduction to Topic Modeling using Latent Semantic Analysis (using Python)” (“Joshi”).
Claim 1: Haunschild teaches a computer-implemented method (paragraph [0016], lines 1-3; paragraph [0018], lines 1-2; paragraph [0019]) for dynamically determining impacts of product regulation updates on product profiles (paragraph [0016], lines 3-16), the method comprising:
accessing, by a processor, a set of product regulation update alerts (paragraph [0039], lines 10-18);
extracting, by the processor, a set of product regulation updates from the set of product regulation update alerts (paragraph [0039], lines 19-31);
storing, in memory, the set of product regulation updates (paragraph [0026], lines 1-8; paragraph [0043], lines 1-8);
accessing, by the processor, a set of product profiles associated with a set of products, wherein each product profile of the set of product profiles comprises content descriptive of a corresponding product of the set of products (Fig. 4, paragraph [0033], lines 12-20 lists equipment information);
analyzing, by the processor, for each product profile of the set of product profiles, the content descriptive of the corresponding product to determine whether at least one product regulation update of the set of product regulation updates is potentially applicable to the product profile (paragraph [0033], lines 25-38 teaches formatting regulatory compliance data for the equipment); and
displaying, in a user interface, a result of the analyzing (paragraph [0036], lines 24-29).
Abstract) that uses a machine-learning model (paragraph [0054]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature of Peters into the invention of Haunschild.  One of ordinary skill in the art would have been motivated to do so in order to automatically resolve ambiguities and discrepancies in the data without involving a human, as taught by Peters (paragraphs [0054] and [0063]). 
The cited prior art does no teach using latent semantic analysis technique.  However, Joshi teaches using latent semantic analysis to find hidden concepts or topics within a group of words (page 5).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature of Joshi into the invention of Haunschild.  One of ordinary skill in the art would have been motivated to do so in order to find hidden concepts within the product profiles of Haunschild.
Claim 2: Haunschild teaches the limitations of claim 1 as noted above.  Haunschild also teaches displaying, in the user interface for each product profile having the at least one product regulation update that is potentially applicable, (i) an indication of the at least one product regulation update (Fig. 5, paragraph [0035], lines 1-17), and (ii) an indication of the product profile (paragraph [0035], lines 4-8: “...reports can comprise a summary of compliance rules and regulations, tasks, permits, and required actions for each identified...equipment...”) 
	Claim 3: Haunschild teaches the limitations of claim 2 as noted above.  Haunschild also teaches receiving, via the user interface, a selection to view each product profile having the at least one product regulation update that is potentially applicable; and in response to receiving the selection, displaying, in the user interface for each product profile having the at least one product regulation update that is potentially applicable, (i) the indication of the at least one product regulation update, and (ii) the indication of the product profile (paragraph [0033], lines 12-38).
	Claim 4: Haunschild teaches the limitations of claim 1 as noted above.  Haunschild also teaches enabling a user to select, via the user interface for each product profile having the at least one product regulation update that is potentially applicable, whether the at least one product regulation update is applicable to the product profile (paragraph [0023], lines 11-17; paragraph [0041], lines 9-13).
	Claim 5: Haunschild teaches the limitations of claim 4 as noted above.  Haunschild also teaches storing, in the memory based on the enabling the user to select whether the at least one product regulation update is applicable to the product profile, the set of product profiles to reflect applicability to the set of product regulation updates (paragraph [0043] teaches database that contains updated versions of the full text of compliance requirements, permits and required tasks).
Claim 7: Haunschild teaches the limitations of claim 1 as noted above.  Haunschild also teaches receiving, via the user interface, a selection to review a product profile of the set of product profiles; and displaying, in the user interface, (i) a set of requirements associated with the product profile, and (ii) for each requirement of the set of requirements, at least one product regulation update of the set of product regulation updates that is applicable to the requirement (paragraph [0033], lines 12-38; paragraph [0023], lines 11-17; paragraph [0041], lines 9-13).
Claim 8: This claim is rejected under the same rationale as set forth above in claim 1.
Claim 9: This claim is rejected under the same rationale as set forth above in claim 2.
Claim 10: This claim is rejected under the same rationale as set forth above in claim 3.
Claim 11: This claim is rejected under the same rationale as set forth above in claim 4.
Claim 12: This claim is rejected under the same rationale as set forth above in claim 5.
Claim 14: This claim is rejected under the same rationale as set forth above in claim 7.
Claim 15: This claim is rejected under the same rationale as set forth above in claim 1.
Claim 16: This claim is rejected under the same rationale as set forth above in claim 2.
Claim 17: This claim is rejected under the same rationale as set forth above in claim 3.
Claim 18: This claim is rejected under the same rationale as set forth above in claim 4.
Claim 19: This claim is rejected under the same rationale as set forth above in claim 5.
  
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 




/NAEEM U HAQ/Primary Examiner, Art Unit 3625